DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to correct claim dependency issues created by the cancellation of claim 2. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:

3. (Currently amended) The drilling tool of claim 1, wherein the actuation system is powered by the electromagnetic power generation device.

4. (Currently amended) The drilling tool of claim 1, wherein the actuation system comprises a hydraulic, pneumatic, mechanical, or electrical actuation system.





Allowable Subject Matter
Claims 1, 3-7, 9-13, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Each of the independent claims have been amended to include subject matters that was indicated as being allowable in the previous office action.  US 4407374, the most relevant reference, specifically teaches that the drilling fluid passes completely through the tool to the drill bit, and is not used in actuating the borehole engagement member.  After further review of the cited prior art of record, and an updated search, the particularly claimed subject matter is deemed to be in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHANE BOMAR/
Primary Examiner
Art Unit 3674